Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Detailed Action 
This is in response to the amendment filed 07/07/2022. 
Allowable Subject Matter
Claims 5-17 are allowed 
The following is a statement of reasons for the indication of allowable subject matter:  Claim 5 recites wherein the sacrificial link is a composite sacrificial link that includes an electrically conductive member and an electrically insulating member partially disposed in the electrically conductive member, leaving an exposed portion of the electrically conductive member. Claim 9 recites wherein the sacrificial link is a composite sacrificial link that includes an electrically conductive member and an electrically insulating member partially disposed in the electrically conductive member, leaving an exposed portion of the electrically conductive member. Claim 15 recites , the composite sacrificial link including an electrically conductive member and an electrically insulating member partially disposed in the electrically conductive member
The Office agrees the art of record fails to teach or suggest these features.
Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over U.S. Patent Publication Number 2010/0063572 (Teoh et al.) in view U.S. Patent Number 4,512,338 (Balko et al.)
Regarding claim 1,  Teoh et al. discloses as shown in Figure 2, a vaso-occlusive device delivery assembly, comprising: a pusher assembly, the pusher assembly (delivery device 45, see paragraph [0033]) comprising a proximal end, a distal end, first and second conductors (electrodes 35, see paragraph [0033]) extending between the proximal and distal ends, a thermally-degradable conductive sacrificial link (polymer substrate 10, conductive material substrate 20, see paragraph [0032]) disposed at the distal end and electrically coupled between the respective first and second conductors, such that the first conductor, the sacrificial link, and the second conductor form an electrical circuit; an outer sleeve (delivery  catheter, see paragraph [0045]) completely covering the sacrificial link (Teoh et al. describes loading the entire assembly which would mean the delivery catheter necessarily completely covers the sacrificial link) and a vaso-occlusive device (implantable device 30, see paragraph [0033]) secured to the pusher assembly by the sacrificial link, wherein the sacrificial link is capable of generating heat that thermally disintegrates the sacrificial link when a disintegration current is applied through the sacrificial link, thereby releasing the vaso-occlusive device from the pusher assembly. See paragraph [0036].
Teoh fails to disclose an outer sleeve is configured to thermally insulate the sacrificial link from an environment external to the pusher assembly.
Balko., from the same field of endeavor teaches assembly as shown in Figures 6, 7 where the assembly includes an outer sleeve (sheath 20, see col. 4, lines 13-47 ) configured to thermally insulate the sacrificial link from an environment external to the pusher assembly for the purpose of maintaining the wire of a coil below its martensite transformation point.
It would have been obvious to one of ordinary skill in the art, at the time the invention was made to modify the assembly disclosed by Teoh to substitute the material of the outer sleeve disclosed by Teoh for the material of the outer sleeve disclosed by Balko because it would only require the simple substation of one known material for another to produce nothing but predictable results, or in order to maintain the wire of the coil below its martensite transformation point. 
Claims 2-4 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over U.S. Patent Publication Number 2010/0063572 (Teoh et al.) in view U.S. Patent Number 4,512,338 (Balko et al.) as applied to claim 1 above, and further in view of U.S. Patent Publication Number 2010/0004731 (Gandhi)
Regarding claims 2, 3 Teoh fails to disclose wherein the pusher assembly further comprises a pusher conduit having a lumen, and a proximal seal affixed within the lumen of the pusher conduit wherein the pusher assembly further comprises a distal seal affixed within a lumen of the vaso-occlusive device.
Gandhi, from the same field of endeavor teaches a similar assembly as shown in Figures 3-5 wherein the pusher assembly includes a pusher conduit having a lumen, and a proximal seal (proximal or rear half of plug 54, see paragraph [0037]) affixed within the lumen of the pusher conduit wherein the pusher assembly further comprises a distal seal (distal or front half of plug 54, see paragraph [0037]) affixed within a lumen of the vaso-occlusive device, for the purpose of sealing the pusher from debris. See claim 5.
It would have been obvious to one of ordinary skill in the art, at the time the invention was made to modify the assembly disclosed by Toeh to include the seals disclosed by Gandhi, in order to seal the pusher from debris.
Regarding claim 4, Since Teoh discloses wherein the sacrificial link comprises a loop connected to the distal end of the pusher; see Figure 2 of Teo; and Gandhi suggests the proximal seal is connected to the distal end of the pusher; see rejection of claim 2; it follows that Teoh in view of Gandhi disclose wherein the sacrificial link has a proximal spherical enlargement disposed in and connected to the seal, and a distal spherical enlargement coupled to the stretch-resisting member.
Response to Arguments
Applicant’s arguments with respect to the rejection of claim(s) 1-4 have been considered but are moot because in view of the new grounds of rejection .

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RICHARD G LOUIS whose telephone number is (571)270-1965.  The examiner can normally be reached on Monday – Friday, 9:30 am – 6 pm.
If attempts to reach the examiner by telephone are unsuccessful, please contact the examiner’s supervisor, Jackie Ho at 571-272-4696.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
If there are any inquiries that are not being addressed by first contacting the Examiner or the Supervisor, you may send an email inquiry to TC3700_Workgroup_D_Inquiries@uspto.gov.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

	
	

/RICHARD G LOUIS/Primary Examiner, Art Unit 3771